HOLSTEIN, Judge,
concurring.
I concur. As pointed out in the majority opinion, § 452.330 RSMo 1986 allows the trial court to consider the economic circumstances of each spouse in making a division of marital property. I do not believe that provision authorizes a trial court to take into consideration, as an economic circumstance, sums voluntarily expended by one spouse for support and education of a healthy, adult child. The economic impact of such expenditures, however commendable they may be, should not be involuntarily imposed on the other spouse by way of a division of properly. To do so is to transmute a moral obligation into a legal obligation.
However, considering other factors involved in the case, including the conduct of the parties and the contribution of each spouse to the acquisition of the marital property, the trial court’s ultimate division of marital property was not an abuse of discretion.